Citation Nr: 0316685	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a traumatic cataract and glaucoma of the right 
eye.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran was in the Naval Reserve from March to December 
1964 and had active service in the Marine Corps from December 
1964 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which determined that new and 
material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a traumatic cataract and glaucoma of the right eye (which 
the RO mistakenly characterized as a traumatic cataract and 
glaucoma of the left eye).  The veteran has perfected a 
timely appeal.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Prior to the RO's determination of the veteran's 
claim, VA issued regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The new provisions 
of 38 C.F.R. § 3.156, however, only apply to claims filed 
after August 29, 2001.  As this claim was received prior to 
that date, the provisions of 38 C.F.R. § 3.156 (2001) are for 
application.  Otherwise, the VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim. With respect to previously 
disallowed claims; however, nothing in 38 U.S.C.A. § 5103A, 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented.  38 U.S.C.A. § 5103A(f).  

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The Board observes that to date, neither the veteran nor his 
service representative has been issued any sort of 
notification of the VCAA and the effect that it has on his 
claim.  The Board points out that the veteran's claims folder 
was returned to the Board in January 2001, after the VCAA was 
enacted.  Therefore, on remand, the RO should inform the 
veteran and his representative of the VCAA and its duty to 
notify and duty to assist provisions with regard to his 
claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his service representative a letter 
explaining the VCAA, to include the 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim on appeal.  The 
letter also should specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claim of whether new and 
material evidence has been received to 
reopen a previously denied claim of 
entitlement to service connection for a 
traumatic cataract and glaucoma of the 
right eye.  

3.  If any of the benefits sought by the 
veteran on appeal continue to be denied, 
he and his representative must be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

